                                   Case 18-31491-lkg                Doc 1        Filed 10/12/18           Page 1 of 32

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Gateway Wireless LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  694 Walton Drive                                                138 Junction Drive
                                  Farmington, MO 63640                                            Glen Carbon, IL 62034
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Saint Francois                                                  Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 18-31491-lkg               Doc 1         Filed 10/12/18              Page 2 of 32
Debtor    Gateway Wireless LLC                                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                    Case 18-31491-lkg                 Doc 1        Filed 10/12/18            Page 3 of 32
Debtor   Gateway Wireless LLC                                                                      Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                   Case 18-31491-lkg                 Doc 1        Filed 10/12/18              Page 4 of 32
Debtor    Gateway Wireless LLC                                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 12, 2018
                                                  MM / DD / YYYY


                             X   /s/ Ryan F Walker                                                        Ryan F Walker
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Spencer P. Desai                                                      Date October 12, 2018
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Spencer P. Desai 6210319
                                 Printed name

                                 Carmody MacDonald P.C.
                                 Firm name

                                 120 S. Central Ave., Suite 1800
                                 Saint Louis, MO 63105
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     314-854-8600                  Email address      spd@carmodymacdonald.com

                                 6210319 IL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                           Case 18-31491-lkg                   Doc 1        Filed 10/12/18                Page 5 of 32


 Fill in this information to identify the case:
 Debtor name Gateway Wireless LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF ILLINOIS                                                                                Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Accel Capital LLC                                               business assets        Unliquidated                $532,278.00                        $0.00            $532,278.00
 65 West 36th Street                                                                    Disputed
 12th Floor
 New York, NY 10018
 American Express                                                credit card            Unliquidated                                                                    $368,511.00
 PO Box 297879
 Tampa, FL 33631
 Arcarius LLC                                                    business assets        Unliquidated                $242,145.26                        $0.00            $242,145.26
 2125 Center Ave.                                                                       Disputed
 Fort Lee, NJ 07024
 Argus Capital                                                   business assets        Unliquidated                $242,145.26                        $0.00            $242,145.26
 Funding, LLC                                                                           Disputed
 104 E. 25th Street
 17th Floor
 New York, NY 10010
 Capital Merchant                                                business assets        Unliquidated                $712,025.00                        $0.00            $712,025.00
 Services LLC                                                                           Disputed
 116 Nassau Street
 8th Floor
 New York, NY 10038
 Capital One                                                     credit card            Unliquidated                                                                    $154,670.00
 PO Box 60024
 New Orleans, LA
 70160
 Chase                                                           credit card            Unliquidated                                                                    $395,412.00
 P.O. Box 15298
 Wilmington, DE
 19850
 Credibility Capital                                             business assets        Unliquidated                $250,000.00                        $0.00            $250,000.00
 625 Broad Street                                                                       Disputed
 Newark, NJ 07102
 First State                                                     business assets        Unliquidated             $1,159,000.00                         $0.00          $1,159,000.00
 Community Bank                                                                         Disputed
 1 Black Knight Drive
 Farmington, MO
 63640



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                           Case 18-31491-lkg                   Doc 1        Filed 10/12/18                Page 6 of 32


 Debtor    Gateway Wireless LLC                                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Fundation                                                       business assets        Unliquidated                $212,782.00                        $0.00            $212,782.00
 11501 Sunset Hills                                                                     Disputed
 Rd
 Suite 100
 Reston, VA 20190
 Funding Circle                                                  business assets        Unliquidated                $331,131.00                        $0.00            $331,131.00
 747 Front Street, 4th                                                                  Disputed
 Floor
 San Francisco, CA
 94111
 Green Capital                                                   business assets        Unliquidated                $404,730.00                        $0.00            $404,730.00
 Funding LLC                                                                            Disputed
 116 Nassau Street
 Suite 804
 New York, NY 10038
 GTR Source LLC                                                  business assets        Unliquidated             $1,290,628.84                         $0.00          $1,290,628.84
 c/o Issac Greenfield                                                                   Disputed
 333 Pearsall Ave.
 Suite 110
 Cedarhurst, NY
 11516
 Influx Capital LLC                                              business assets        Unliquidated                $350,254.00                        $0.00            $350,254.00
 32 Court Street                                                                        Disputed
 Suite 205
 Brooklyn, NY 11201
 Ingram Micro                                                    telecommunicatio       Unliquidated                                                                  $1,000,000.00
 Mobility                                                        n equipment
 3351 Michelson                                                  financing
 Drive
 Suite 100
 Irvine, CA 92612
 Libertas Funding                                                business assets        Unliquidated                $549,372.00                        $0.00            $549,372.00
 LLC                                                                                    Disputed
 382 Greenwich Ave
 Suite 2 Second
 Floor
 Greenwich, CT
 06830
 Prime Business                                                  accounts               Unliquidated                $284,809.00                        $0.00            $284,809.00
 2371 McDonald Ave                                                                      Disputed
 Brooklyn, NY 11223
 Queen Funding LLC                                               business assets        Unliquidated                $335,000.00                        $0.00            $335,000.00
 2221 NE 164 Street                                                                     Disputed
 Suite 1144
 North Miami Beach,
 FL 33160
 Saturn Funding LLC                                              business assets        Unliquidated                $284,200.00                        $0.00            $284,200.00
 333 7th Ave                                                                            Disputed
 New York, NY 10001
 Wells Fargo Bank                                                credit card            Unliquidated                                                                    $182,368.68
 420 Montgomery St
 San Francisco, CA
 94163

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                           Case 18-31491-lkg                  Doc 1         Filed 10/12/18              Page 7 of 32


 Debtor    Gateway Wireless LLC                                                                              Case number (if known)
           Name




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims               page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                      Case 18-31491-lkg                  Doc 1        Filed 10/12/18   Page 8 of 32




                                                               United States Bankruptcy Court
                                                                     Southern District of Illinois
 In re      Gateway Wireless LLC                                                                         Case No.
                                                                                  Debtor(s)              Chapter    11




                                                        VERIFICATION OF CREDITOR MATRIX



                        I, the President of the corporation named as the debtor in this case, hereby verify that the

            attached list of creditors is true and correct to the best of my knowledge and that it corresponds

            to the creditors listed in our schedules.




 Date:       October 12, 2018                                          /s/ Ryan F Walker
                                                                       Ryan F Walker/President
                                                                       Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
    Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 9 of 32


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




             Nameoki Shopping Center, L.P.
            1045 South Woods Mill Rd, Ste 1
            Chesterfield, MO 63017


            10 Quivira Plaza 14A, LLC
            1801 W. Olympic Blvd.
            Pasadena, CA 91199


            308 Mid Rivers, LLC
            400 N LINDBERGH LLC
            10403 BAUR BLVD SUITE A
            Saint Louis, MO 63132-1000


            Accel Capital LLC
            65 West 36th Street
            12th Floor
            New York, NY 10018


            Accrete LLC
            1803 E. Broadway Ave.
            Bismarck, ND 58501


            Alliant Energy
            P.O. Box 3060
            Cedar Rapids, IA 52406-3060


            Alliant Utilities
            200 1st St. Suite 1901
            Cedar Rapids, IA 52401


            ALP Utilities
            316 Fillmore St.
            Alexandria, MN 56308


            Alpha Communications
            1500 Lakes Parkway
            Lawrenceville, GA 30043


            Ameren Illinois
            PO Box 88034
            Chicago, IL 60680-1034


            Ameren Missouri
            P.O. Box 66301
            Saint Louis, MO 63166-6301
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 10 of 32



        Ameren Missouri
        PO Box 66529
        Saint Louis, MO 63166


        Ameren UE
        PO Box 66529
        Saint Louis, MO 63166


        Ameren UE
        P.O. Box 66529
        Saint Louis, MO 63166


        AmerenUE
        P.O. Box 66529
        Saint Louis, MO 63166


        American Express
        PO Box 297879
        Tampa, FL 33631


        American PDR, INC
        15635 County Road 228
        Campbell, MO 63933


        American United Development LLC
        c/o American Realty & Development L
        PO Box 39
        Belle, MO 65014


        Arcarius LLC
        2125 Center Ave.
        Fort Lee, NJ 07024


        Argus Capital Funding, LLC
        104 E. 25th Street
        17th Floor
        New York, NY 10010


        Arkansas Valley Electric Cooperativ
        5600 N. Highway 59
        P.O. Box 6967
        Van Buren, AR 72956
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 11 of 32



        AT&T
        P.O. Box 5001
        Carol Stream, IL 60197


        Atmos Energy
        PO Box 790311
        Saint Louis, MO 63179


        Bechtold Properties LLC
        Robert J Bechtold, Jr.
        6401 W. Hwy 40
        Columbia, MO 65202


        Belgrade State Bank
        306 N. Missouri Street
        PO Box 190
        Potosi, MO 63664


        Black Hills Energy
        PO Box 1400
        Rapid City, SD 57709


        Bluevine Capital, Inc
        401 Warren Street
        Suite 300
        Redwood City, CA 94063


        Brentwood Development, LLC
        Attn: Jeffrey M. Terry
        618 N. Maguire St.
        Warrensburg, MO 64093


        Bud Goeke
        2629 SE 20th Ave.
        Cape Coral, FL 33904


        Burrito Real Estate, LLC
        4127 S. Kansas Expressway Suite 100
        Springfield, MO 65807


        C/W Properties, LLC
        c/o Jerry Carew
        2411 2nd St. Unit 1
        Coralville, IA 52241
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 12 of 32



        Cable America
        11422 Schenk Drive
        Maryland Heights, MO 63043


        Capital Mall JC1, LLC
        PO Box 1663
        Jefferson City, MO 65102


        Capital Merchant Services LLC
        116 Nassau Street
        8th Floor
        New York, NY 10038


        Capital One
        PO Box 60024
        New Orleans, LA 70160


        Cass County Electric Coop
        4100 32nd Ave. S
        Fargo, ND 58104


        CCVB LLC
        Attn. LaDonna Frost
        1430 S. 28th St.
        Van Buren, AR 72956


        Cell Helmet
        207 Overlook Dr
        Sewickley, PA 15143


        Center Point Energy
        505 Nicollet Mall
        PO Box 59038


        Century Link
        PO BOX 4300
        Carol Stream, IL 60197


        Charter Communications
        PO Box 790086
        Saint Louis, MO 63179-0086


        Chase
        P.O. Box 15298
        Wilmington, DE 19850
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 13 of 32



        Chillicothe Municipal Utilities
        920 Washington St.
        P.O. Box 140
        Chillicothe, MO 64601


        CitiCentre Station LLC
        PO Box 645414
        Pittsburgh, PA 15264


        Citizens Electric Corporation
        P.O. Box 368
        Perryville, MO 63775


        City Light Gas and Water
        P.O. Box 40
        Kennett, MO 63857


        City of Belton - Utility Billing
        506 Main Street
        Belton, MO 64012


        City of Bentonville Utility Service
        117 W. Central Ave.
        Bentonville, AR 72712


        City of Carbondale Water & Sewer
        2401 S. McLafferty Road
        Carbondale, IL 62901


        City of Desoto-Water Department
        17 Boyd St.
        De Soto, MO 63020-1747


        City of Detroit Lakes Utilities
        1025 Roosevelt Ave.
        Detroit Lakes, MN 56501


        City of Fulton Missouri
        Utilities Billing
        18 East 4th Street
        Fulton, MO 65251


        City of Grinnell Utility Billing
        520 4th Avenue
        Grinnell, IA 50112
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 14 of 32



        City of Harrisonville
        Utilities
        2108 Royal St.
        Harrisonville, MO 64701


        City of Kennett
        PO Box 189
        Kennett, MO 63857


        City of Kennett - Water
        PO Box 189
        Kennett, MO 63857


        City of Ottawa
        Utility Billing
        101 South Hickory
        Ottawa, KS 66067


        City of Paola - Water
        19 E. Peoria
        Paola, KS 66071


        City of Perryville
        215 N. West St.
        Perryville, MO 63775


        City of Perryville - Water
        215 N. West St.
        Perryville, MO 63775


        City of Poplar Bluff
        Municipal Utilities
        2901 Barron Rd.
        Poplar Bluff, MO 63901


        City of St. Robert
        Utility - Electric
        194 Eastlawn Avenue
        Suite A
        Saint Robert, MO 65584


        City of St. Robert
        Utility - Water
        194 Eastlawn Avenue
        Suite A
        Saint Robert, MO 65584
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 15 of 32



        City of Vermillion Utilities
        25 Center Street
        Vermillion, SD 57069


        City Utilites of Springfield
        P.O. Box 551
        Springfield, MO 65801-0551


        Clarksville Light and Water
        400 W. Main Street
        P.O. Box 1807
        Clarksville, AR 72830


        Columbia Centre Marketplace, Inc
        PO Box 140
        Columbia, IL 62236


        Comcast
        18701 East 39th St. Suite B
        Independence, MO 64057


        Coppage Realty Company
        PO Box 70
        Braggadocio, MO 63826


        Cox Communications
        637 East Joyce Blvd. Suite 103
        Fayetteville, AR 72703


        Credibility Capital
        625 Broad Street
        Newark, NJ 07102


        Crookston Development Group LLC
        3027 Autumn Leaves Circle
        Green Bay, WI 54313


        Crookston Water Department
        124 N. Broadway
        Crookston, MN 56716


        Crystal City Properties, LLC
        17195 New College Ave
        Wildwood, MO 63040
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 16 of 32



        Crystal City Water Dept.
        130 Mississippi Ave.
        Crystal City, MO 63019


        Cuivre River Electric
        8757 Highway N
        Lake Saint Louis, MO 63367


        D&C Properties
        PO Box 111
        Clarksville, AR 72830


        Daralee LLC
        542 462nd Ave.
        Grinnell, IA 50112


        Debco Management
        2900 S. Fremont, Suite A
        Springfield, MO 65804


        Drury Development
        Mr. & Mrs. CLD Family Trust
        Attention: Jacqueline Pollvogt
        721 Emerson Road, Suite 200
        Saint Louis, MO 63141


        EasTen Retail LLC
        3336 Humboltdt Ave. S
        Minneapolis, MN 55408


        EDH Properties
        c/o Metro Equity Management LLC
        7920 Lakeville Blvd., Box 967
        Lakeville, MN 55044


        Entergy Arkansas, Inc.
        P.O. Box 8101
        Baton Rouge, LA 70891-8101


        Euless Glade Partners LLC
        1950 S. West St.
        Wichita, KS 67213
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 17 of 32



        Excel Energy
        PO Box 9477
        Minneapolis, MN 55484


        Farmington City Light & Water
        110 West Columbia St.
        Farmington, MO 63640


        First State Community Bank
        1 Black Knight Drive
        Farmington, MO 63640


        Frontier Communications
        PO Box 740407
        Cincinnati, OH 45274


        Frontier Plaza
        Attn. Tim Wadley
        211 North Broadway, Suite 2075
        Saint Louis, MO 63102


        Fundation
        11501 Sunset Hills Rd
        Suite 100
        Reston, VA 20190


        Funding Circle
        747 Front Street, 4th Floor
        San Francisco, CA 94111


        Futiva
        600 Halfway Road, Suite 104
        Marion, IL 62959


        Good Neighbors 2 LLC
        1210 Broadway Suite 400
        Alexandria, MN 56308


        Google Fiber
        8615 NW Prairie View Road
        Kansas City, MO 64153
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 18 of 32



        Gravois Bluffs North 5-B1, LLC
        c/o G. J. Grewe, Inc.
        639 Gravois Bluffs, Blvd., Suite D
        Fenton, MO 63026


        Green Capital Funding LLC
        116 Nassau Street
        Suite 804
        New York, NY 10038


        Green Hills Communications
        7926 NE State Route M
        Breckenridge, MO 64625


        Green Mount Crossing, LLC
        PO Box 419121
        Saint Louis, MO 63141


        GTR Source LLC
        c/o Issac Greenfield
        333 Pearsall Ave.
        Suite 110
        Cedarhurst, NY 11516


        Guffey Rental Properties, LLC
        c/o American Realty and Development
        PO Box 39
        Belle, MO 65013


        Guffey Rental Properties, LLC
        c/o American Realty & Development L
        709 HWY 28 W
        PO Box 39
        Belle, MO 65013


        Hamilton Enterprises East, LLC
        PO Box 1706
        Williston, ND 58802


        Harp's Food Stores, Inc.
        Attn. J. Max Van Hoosen
        P.O. Box 48
        918 S. Gutensohn
        Springdale, AR 72762
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 19 of 32



        Harrisburg Water Department
        110 E. Locust St.
        Harrisburg, IL 62946


        Heinrich J Aberle
        4589 Regalo Bello St
        Las Vegas, NV 89135


        Home Rentals Corporation
        206 West College St. Suite 11
        Carbondale, IL 62901


        Hunter Assets LLC
        412 Willow Creek Drive
        Farmington, MO 63640


        Huron Utility Billing Department
        239 Wisconsin Ave. SW
        Huron, SD 57350


        Hypercore
        2024 W. 15th Street
        Plano, TX 75075


        IL CARRICOTHREE, LLC
        Attn: Steven Carrico
        Re: Parkway Plaza
        10929 Page Ave.
        Saint Louis, MO 63132


        Illinois American Water
        800 N. Front St.
        East Saint Louis, IL 62201


        Independence Utilities
        17221 E. 23rd St. S.
        Independence, MO 64057


        Influx Capital LLC
        32 Court Street
        Suite 205
        Brooklyn, NY 11201
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 20 of 32



        Ingram Micro Mobility
        3351 Michelson Drive
        Suite 100
        Irvine, CA 92612


        Inland Commercial Real Estate Servi
        Bldg # 75027
        62903 Collections Center Drive
        Chicago, IL 60693-0325


        J. Larry Fugate, Trustee
        Attn: Property Manager
        208 South Maize Rd
        Wichita, KS 67209


        Jeff Crockett Trust
        PO Box 1093
        Harrison, AR 72602


        Joe Lieberman
        815 Central Avenue
        Lawrence, NY 11559


        Jon A. Moake
        3863 Osage Beach Parkway
        Osage Beach, MO 65065


        JPMCC 2006 ldp7 Centro Enfield LLC1
        PO Box 953406
        Saint Louis, MO 63195-3406


        Kabbage, Inc.
        925 B. Peachtree Street N.E., Suite
        Atlanta, GA 30309


        Kandi Plaza
        1415 1st Street Ste. 3
        Willmar, MN 56201


        KBR Properties, LLC
        4203 NE Bellagio Circle
        Ankeny, IA 50021
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 21 of 32



        KCPL
        P. O. Box 219362
        Kansas City, MO 64121-9330


        KIR, LLC
        c/o Van Buskirk Companies
        2571 S. Westlake Dr. Suite 100
        Sioux Falls, SD 57106


        KPAC Registered, LLLP
        Attn. Mark Pike
        3811-D S. Campbell
        Springfield, MO 65807


        Laclede Gas
        Drawer 2
        Saint Louis, MO 63166


        Libertas Funding LLC
        382 Greenwich Ave
        Suite 2 Second Floor
        Greenwich, CT 06830


        Liberty Utilities
        P.O. box 650689
        Dallas, TX 75265-0689


        Liberty Utilities
        613 N. Main Street
        Harrisburg, IL 62946


        LILA, INC
        SHOPPES AT HAWK RIDGE, LLC
        C/O MIDWEST RETAIL PROPERTIES
        7777 BONHOMME AVENUE SUITE 1700
        Saint Louis, MO 63105


        Marie Sherman Management
        PO BOX 143
        Beaufort, MO 63013


        Marion City Water Department
        1102 Tower Square Plaza
        Marion, IL 62959
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 22 of 32



        Marketplace Vermillion LLC
        PO Box 308
        Williamsport, TN 38487


        Marshall Municipal Utilities
        75 East Morgan
        Marshall, MO 65340


        McVey Properties
        1720 Kanell Blvd., Suite 1
        Poplar Bluff, MO 63901


        Mechelle Mercille
        412 Willow Creek Drive
        Farmington, MO 63640


        Mediacom
        1211 Wilkes Blvd.
        Columbia, MO 65201


        Michael M. Menser Properties LLC
        Baker Team Properties
        P3211 S Providence, Ste 111
        Columbia, MO 65203


        Michael Mercille
        412 Willow Creek Drive
        Farmington, MO 63640


        Mid American Energy Company
        P.O. Box 8020
        Davenport, IA 52808-8020


        MIdAmerican Energy Company
        PO Box 8020
        Davenport, IA 52808


        Midwest Connections
        402 E. Main Street
        Chanute, KS 66720


        Missouri American Water
        P.O. Box 790247
        Saint Louis, MO 63179-0247
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 23 of 32



        Missouri American Water
        P.O. Box 94551
        Palatine, IL 60094


        MOCARRICO, LLC
        Attn: Steven Carrico
        Re: Crossroads Plaza
        10929 Page Ave.
        Saint Louis, MO 63132


        Monroe Arena LLC
        PO Box 10647
        Fayetteville, AR 72703


        Montana-Dakota Utilities Co.
        PO Box 5600
        Bismarck, ND 58506


        Moorehead City Public Services
        500 Center Ave.
        Moorhead, MN 56560


        Morris Loan and Investment Company
        3078 S. Delaware
        Springfield, MO 65804


        MRP Desloge, LLC
        c/o Midwest Retail Properties, LLC
        7777 Bonhomme Ave Ste 1700
        Saint Louis, MO 63105


        MRP Harrisburg, LLC
        c/o Midwest Retail Properties, LLC
        7777 Bonhomme Ave. Suite 1700
        Saint Louis, MO 63105


        Municipal Utilities
        2901 Barron Rd.
        Poplar Bluff, MO 63901


        Neosho Investments, LLC
        16 Clubhouse Dr
        Rogers, AR 72750
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 24 of 32



        New Venture LLC
        PO Box 24001
        Overland Park, KS 66283


        Newton Waterworks
        101 West 4th St. S.
        Newton, IA 50208


        NewWave Communications
        30000 N. Westwood Blvd.
        Poplar Bluff, MO 63901


        Northeast Public Sewer District
        1041 Gravois Rd.
        Fenton, MO 63026


        NorthWestern Energy
        11 E. Park St.
        Butte, MT 59701-1711


        Novus Crestwood, LLC
        c/o Novus Development
        20 Allen Avenue Suite 400
        Saint Louis, MO 63119


        Old Town Center LLC
        Tillman Redevelopment, LLC
        PO Box 550
        Strafford, MO 65757


        On Deck Capital, Inc.
        1400 Broadway, 25th Floor
        New York, NY 10018


        Oskaloosa Municipal Water Departmen
        1208 S. 7th St.
        Oskaloosa, IA 52577


        Otter Tail Power Company
        P.O. Box 2002
        11087926, MN 56538-2002
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 25 of 32



        Owatpmma Public Utilities
        208 Walnut Ave.
        P.O. Box 800
        Owatonna, MN 55060


        Ozark Centre, LLC
        c/o R.B. Murray Company
        2255 S Blackman Rd
        Springfield, MO 65809


        Ozark Water System
        206 N. 1st Street
        Ozark, MO 65721


        P&C Kolb Children's Trust, LLC
        c/o Kolb Properties
        PO Box 6850
        Jefferson City, MO 65102


        Pace- Washington Associates, LLC
        c/o Pace Properties, Inc.
        1401 South Brentwood Boulevard
        Suite 900
        Saint Louis, MO 63144


        Park Avenue Recovery LLC
        104 East 25th Street
        10th Floor
        New York, NY 10010


        Parkcade Center
        601 Business Loop 70
        Columbia, MO 65203


        Patterson Harrisville LLC
        22119 S. State Rte. 291
        Harrisonville, MO 64701


        Prairie View Properties LLP
        P.O. Box 113
        Mandan, ND 58554


        Pratt Development
        PO Box 1722
        Sikeston, MO 63801
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 26 of 32



        Prime Business
        2371 McDonald Ave
        Brooklyn, NY 11223


        Principle Solutions LLC
        507 Log Cabin Road
        Farmington, MO 63640


        Pure Country Branson, LLC
        1531 E. Bradford Parkway Unit 225
        Springfield, MO 65804


        Queen Funding LLC
        2221 NE 164 Street
        Suite 1144
        North Miami Beach, FL 33160


        R. L. Jones Properties
        RLJ Services, LLC
        17195 New College Ave
        Wildwood, MO 63040


        R. L. Jones Properties
        Francois Fields, LLC
        17195 New College Ave
        Wildwood, MO 63040


        Rafter C Expo Ctr, LLC
        426 Washington St.
        Chillicothe, MO 64601


        RAGA Properties, LLC
        Attn: Rita Baron
        1855 S. Ingram Mill Rd
        Springfield, MO 65804


        Republic Services
        15250 Old Bloomfield Road
        Dexter, MO 63841


        RFW Developments, LLC
        507 Log Cabin Road
        Farmington, MO 63640
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 27 of 32



        Rhett A. Frimet PC
        10 East 40th Street
        46th Floor
        New York, NY 10016


        Richard & Kathleen Arthur
        4946 S. Buckingham Lane
        Springfield, MO 65810


        Robert Hopmann
        1200 E. Joyce Blvd.
        Fayetteville, AR 72703


        Rolla Municipal Utilities
        P.O. box 767
        Rolla, MO 65402


        Rottinghaus R.E. SSW, LLC
        Attn: Pete Hansen
        P.O. Box 356
        Onalaska, WI 54650


        Rounders, LLC
        PO Box 179173
        Saint Louis, MO 63117-9173


        Ryan Walker
        507 Log Cabin Road
        Farmington, MO 63640


        S&W Construction Services LLC
        507 Log Cabin Road
        Farmington, MO 63640


        Saturn Funding LLC
        333 7th Ave
        New York, NY 10001


        Security Equipment Supply
        3435 Rider Trail
        Earth City, MO 63045
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 28 of 32



        SFP Pool Six LLC
        17800 Laurel Park Drive North
        Suite 200C
        Livonia, MI 48152


        SFP Pool THree Shopping Centers LP
        c/o Schostak Brothers and Company
        PO Box 856921
        Minneapolis, MN 55485


        Sierra TEl
        5151 Bullion Street
        PO Box 219
        Oakhurst, CA 93644


        Sierra Wireless
        2738 Loker Ave West, Suite A
        Carlsbad, CA 92010


        Sikeston BMU
        107 E. Malone
        P.O. Box 370
        Sikeston, MO 63801


        Socket
        2703 Clark Lane
        Columbia, MO 65202


        South County Shoppingtown, LLC
        CBL #0806
        P.O. Box 955607
        Saint Louis, MO 63195-5607


        Southern Hills Center, LTD
        1307 Southern Hills
        West Plains, MO 65775


        Southerwestern Electric Power
        P.O. Box 371496
        Pittsburgh, PA 15250-7496


        Southwestern Electric Power Co
        P.O. Box 371496
        Pittsburgh, PA 15250
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 29 of 32



        Spencer Municipal Utilities
        520 2nd Avenue East, Suite 1
        Spencer, IA 51301


        Spire
        Drawer 2
        Saint Louis, MO 63171


        St. Charles Partnership, LP
        c/o Hoffman Development Co.
        727 Craig Rd Suite 100
        Saint Louis, MO 63141


        Stearns Bank, N.A.
        7555 Dr. MLK Jr. Street North
        Saint Petersburg, FL 33702


        Storm Lake Development Group LLC
        Attn. Rick Johnson
        3027 Autumn Leaves Circle
        Green Bay, WI 54313


        Storm Lake Water Billing Dept.
        620 Erie Street
        P.O. Box 1086
        Storm Lake, IA 50588


        Suddenlink
        P.O. Box 660365
        Dallas, TX 75266-0365


        Sullivan Municiple Utilites
        Utility Billing Clerk
        210 W. Washington
        Sullivan, MO 63080


        Summit Utilities
        7810 Shaffer Pkwy. Suite 120
        Littleton, CO 80127


        Tenholder Properties, Inc
        989 Stone Spring Drive
        Eureka, MO 63025
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 30 of 32



        THF Eureka Development, L.P.
        c/o TKG Management, Inc.
        211 N. Stadium, Suite 201
        Columbia, MO 65203


        THF Glen Carbon Development, LLC
        c/o THF Management, Inc
        211 N. Stadium, Suite 201
        Columbia, MO 65203


        THF Grindstone Plaza Development LL
        c/o TKG Management Inc
        211 North Stadium Suite 201
        Columbia, MO 65203


        THF Maplewood Shops Development, LL
        c/o TKG Management Inc
        211 N. Stadium Suite 201
        Columbia, MO 65203


        THF Wentzville Development LLC
        211 N. Stadium Suite 201
        Columbia, MO 65203


        THF-S High Ridge Development, L.L.C
        c/o TKG Management, Inc.
        211 North Stadium Boulevard, Suite
        Columbia, MO 65203


        Thomas Enterprises
        Clayton Towers 690, LLC
        P.O. Box 202
        Waynesville, MO 65583


        TImber Huron Properties
        c/o Timber Development Group
        1060 W. State Rd. 434 Ste. 156
        Longwood, FL 32750


        Times Square LLP
        PO Box 10541
        Fargo, ND 58106


        TKG Warren County, LLC
        211 North Stadium Suite 201
        Columbia, MO 65203
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 31 of 32



        University Mall Realty, LLC
        c/o Namdar Realty Group
        P.O. Box 368
        Emerson, NJ 07630


        US Bank
        P.O. Box 6333
        Fargo, ND 58125


        USR Desco Richardson CrossUSing LLC
        25 North Brentwood Blvd.
        Saint Louis, MO 63105


        Utility Customer Service
        P.O. Box 1676
        Columbia, MO 65205


        Vadim Serebro
        55 Broadway
        3rd Floor
        New York, NY 10006


        Vast Broadband
        5100 S. Broadband Lane
        Sioux Falls, SD 57108


        Verizon Business
        PO Box 371873
        Pittsburgh, PA 15250-7873


        Warren Davis Properties
        1540 W. Battlefield
        Springfield, MO 65807


        Waste Management
        7320 Hall Street
        Saint Louis, MO 63147


        WBCMT 2007-C33 INDEPENDENCE CENTER,
        P.O. Box 29256
        Network Place
        Chicago, IL 60673
Case 18-31491-lkg   Doc 1   Filed 10/12/18   Page 32 of 32



        Wells Fargo Bank
        420 Montgomery St
        San Francisco, CA 94163


        West Plains City Utilities
        1910 Holiday Lane
        West Plains, MO 65775


        Westar Energy
        P.O. Box 758500
        Topeka, KS 66675-8500


        WG Fund LLC
        1980 Swarthmore Ave.
        Lakewood, NJ 08701


        Willco Property Management
        P.O. Box 55
        Dexter, MO 63841


        Willmar Municipal Utilities
        700 Litchfield Ave. SW
        Willmar, MN 56201


        Windstream Communications
        108 N. 4th Street
        Montezuma, IA 50171


        Wiss & Kolb LLC
        c/o Kolb Properties
        P.O. Box 6850
        Jefferson City, MO 65102


        WMZ Properties
        900 S. Grand Ave.
        Spencer, IA 51301


        Y Belton, LLC
        7387 W. 162nd St. Suite 200
        Stilwell, KS 66085


        Zumbehl Corporation
        7 Country Oak Dr.
        O Fallon, MO 63366
